IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,132-01


EX PARTE ERICA YVONNE SHEPPARD





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. 668505 IN THE 185TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	In March 1995, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  In 1997, the trial court appointed counsel for the
purpose of filing an Article 11.071 (1) application for writ of habeas corpus on applicant's
behalf.  The application was due to be filed in the trial court on or before April 1, 1998,
which deadline was extended to July 1, 1998.  It has been more than fourteen years since
the application was due in the trial court.  Accordingly, we order the trial court to resolve
any remaining issues within 90 days from the date of this order.  The clerk shall then
transmit the complete writ record to this Court within 120 days from the date of this
order.  Any extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.